46 N.Y.2d 1034 (1979)
In the Matter of Auburn Police Local 195, Council 82, American Federation of State, County and Municipal Employees, AFL-CIO, Respondent,
v.
Robert D. Helsby et al., Constituting the Public Employment Relations Board, Appellant, et al., Respondent.
Court of Appeals of the State of New York.
Argued February 15, 1979.
Decided March 29, 1979.
Jerome Thier and Martin L. Barr for appellant.
Richard R. Rowley for respondent.
Bernard T. King and James R. La Vaute for American Federation of State, County and Municipal Employees, New York Council 66, AFL-CIO, amicus curiae.
Beverly Gross and Linda M. Nelson for Municipal Labor Committee, amicus curiae.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG.
Order affirmed, with costs, for reasons stated in the opinion *1036 by Mr. Justice J. CLARENCE HERLIHY at the Appellate Division (62 AD2d 12).